DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 objected to because of the following informalities: 
Claim 10 appears to written in an independent form yet referring back to claim 1, which claim 10 may be construed as a dependent claim due to this referring back to the claim 1. If the applicant intends to have the claim 10 be interpreted as an independent claim, it is suggested that the entire claim 1 be brought in to the claim 10 in order to prevent any possible ambiguity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a transducer and an analog to digital converter at least are required to be connected to the circuitry before the processing elements in order to convert signal information into image information. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sugiyama (US Patent No 20160110875 A1) in view of Hyun (US Patent No 20160066887 A1).
Regarding claim 1, Sugiyama teaches an ultrasonic diagnostic apparatus comprising processing circuitry ([0065] The controller 248 is configured to control the entirety of processes performed by the ultrasound diagnosis apparatus 20. The controller 248 includes processing circuitry such as a Central Processing unit (CPU) and a memory and is configured to control operations of the ultrasound diagnosis apparatus 20 by employing the CPU and the memory to execute various types of computer programs)
configured to convert a signal into image information, the signal being generated by an ultrasonic probe receiving reflected waves of ultrasonic waves which have been transmitted from the ultrasonic probe and reflected from a subject ([0050] The plurality of piezoelectric transducer elements are configured to generate an ultrasound pulse on the basis of a drive signal supplied thereto from a transmitter/receiver 241 included in the apparatus main body 24 (explained later), to receive a reflected wave from a patient P, and to convert the received reflected wave into an electric signal; [0052] display an ultrasound image and an analysis result generated by the apparatus main body 24)
acquire at least one of information representing subject characteristics of the subject and information representing apparatus characteristics of the ultrasonic diagnostic apparatus ([0117] a patient ID region 67, and an observation display region 68 are arranged., seen in Fig. 12)

    PNG
    media_image1.png
    491
    604
    media_image1.png
    Greyscale

and generate an operation candidate for the ultrasonic probe on the basis of the acquired information representing the relative relationship of the ultrasonic probe with respect to the subject and the acquired at least one of the information representing the subject characteristics and the information representing the apparatus characteristics ([0036] A medical information processing system according to an embodiment includes a storage, and processing circuitry. The storage stores therein a mammography image of a breast of a patient and information indicating an image taking direction of the mammography image. The processing circuitry sets a region of interest in the mammography image. The processing circuitry specifies position information of the region of interest in a schematic drawing that schematically expresses the breast, on the basis of position information of the region of interest in the mammography image and the information indicating the image taking direction. The processing circuitry outputs the position information of the region of interest in the schematic drawing; [0086] The position specifying unit 35e is configured to specify position information of each of the regions of interest in the schematic drawing that schematically expresses the breast, on the basis of pieces of position information of the regions of interest in the mammography images and the pieces of information indicating the image taking directions. More specifically, the position specifying unit 35e reads the mammography images of the patient serving as the examination target and the pieces of information indicating the image taking directions of the mammography images from the image data storage 34a and specifies the position of the region of interest in the schematic drawing on the basis of the mammography images and the pieces of information indicating the image taking directions that were read).
Sugiyama fails to teach acquire information representing a relative relationship of the ultrasonic probe with respect to the subject.
However, Hyun teaches [0023] FIG. 6 is a schematic diagram showing an example of displaying image indicators together with an ultrasound image, wherein their orientation has been adjusted according to position information of an ultrasound probe and if you look at fig. 6 of that reference it appears to be in relation to a patient's anatomy.
Sugiyama and Hyun are considered analogous because they both disclose ultrasound diagnostic apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use position information of the probe relating to the patient in order to accurately guide the probe.
Regarding claim 2, Sugiyama teaches wherein the processing circuitry is configured to generate the operation candidate for the ultrasonic probe ([0036] a mammography image of a breast of a patient and information indicating an image taking direction of the mammography image. The processing circuitry sets a region of interest in the mammography image. The processing circuitry specifies position information of the region of interest in a schematic drawing that schematically expresses the breast, on the basis of position information of the region of interest in the mammography image and the information indicating the image taking direction. The processing circuitry outputs the position information of the region of interest in the schematic drawing)
using a target pressure when the ultrasonic probe is pressed to the subject and generate information presenting a pressure to be applied to the subject by the ultrasonic probe and an orientation in which the ultrasonic probe is to be operated ([0041] the pressing plate 14 is configured to press the breast B supported by the imaging stage 13, when the pressing plate 14 has moved in the direction to approach the imaging stage 13. The breast B pressed by the pressing plate 14 is flattened and spread so that overlapping of mammary glands in the breast B is reduced).
Regarding claim 3, Sugiyama teaches generate the operation candidate for the ultrasonic probe ([0036] a mammography image of a breast of a patient and information indicating an image taking direction of the mammography image. The processing circuitry sets a region of interest in the mammography image. The processing circuitry specifies position information of the region of interest in a schematic drawing that schematically expresses the breast, on the basis of position information of the region of interest in the mammography image and the information indicating the image taking direction. The processing circuitry outputs the position information of the region of interest in the schematic drawing)
Sugiyama fails to teach on the basis of accumulated relative relationships of the ultrasonic probe with respect to the subject. 
However, Hyun teaches [0023] FIG. 6 is a schematic diagram showing an example of displaying image indicators together with an ultrasound image, wherein their orientation has been adjusted according to position information of an ultrasound probe and if you look at fig. 6 of that reference it appears to be in relation to a patient's anatomy.
Sugiyama and Hyun are considered analogous because they both disclose ultrasound diagnostic apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use position information of the probe relating to the patient in order to accurately guide the probe and to aid in further determining an image taking direction.
Regarding claim 4, Sugiyama teaches generate the operation candidate for the ultrasonic probe ([0036] a mammography image of a breast of a patient and information indicating an image taking direction of the mammography image. The processing circuitry sets a region of interest in the mammography image. The processing circuitry specifies position information of the region of interest in a schematic drawing that schematically expresses the breast, on the basis of position information of the region of interest in the mammography image and the information indicating the image taking direction. The processing circuitry outputs the position information of the region of interest in the schematic drawing)
 on the basis of at least one of accumulated subject characteristics and apparatus characteristics ([0117] a patient ID region 67, and an observation display region 68 are arranged., seen in Fig. 12).
	Regarding claim 5, Sugiyama teaches update the operation candidate for the ultrasonic probe with the progress of a diagnosis ([0087] With the forward-propagation function 114, the processing circuitry 11 receives the input of the target input data of the subject and the input of the auxiliary input data of the same subject acquired under imaging conditions that are different from the target input data. The processing circuitry 11 applies the learned model 90 to the target input data and the auxiliary input data, and generates the output medical data corresponding to the target input data. The output medical data is the medical data in which the data deficit portion that has been included in the target input data is restored. In other words, the learned model 90 is a multilayer network in which parameters p have been trained so that, when target input data including a data deficit and auxiliary input data that compensates for the data deficit are input, medical data that does not include the data deficit can be output).
	Regarding claim 6, Sugiyama teaches present the operation candidate for the ultrasonic probe ([0089] the position specifying unit 35e is configured to specify position information of each of first and second regions of interest in the schematic drawing, on the basis of position information of the first region of interest that is the region of interest in the MLO image, position information of the second region of interest that is the region of interest in the CC image, the information indicating the image taking direction of the MLO image, and the information indicating the image taking direction of the CC image. In this situation, for example, the position specifying unit 35e specifies the positions of the regions of interest in the schematic drawing, on the basis of the pieces of position information expressed in the apparatus coordinate system of the mammography apparatus that took the mammography images).
	Regarding claim 7, Sugiyama teaches present the operation candidate for the ultrasonic probe through at least one of vision, a sense of hearing, and a sense of touch of an operator  ([0081] The image data obtaining unit 35a is configured to obtain the mammography images of the breast of the patient and the pieces of information indicating the image taking directions of the mammography images. In this situation, the image data obtaining unit 35a obtains an MLO image and a CC image for each of the left and the right breasts of the patient. More specifically, the image data obtaining unit 35a obtains the mammography images related to the patient serving as a diagnosis target and the pieces of information indicating the image taking directions of the mammography images, by communicating with the mammography apparatus 10 via the communication controller 33, and further stores the mammography images and the pieces of information indicating the image taking directions that were obtained into the image data storage 34a)
	Regarding claim 10, Sugiyama teaches an ultrasonic probe which transmits ultrasonic waves and receives reflected waves of the transmitted ultrasonic waves ([0050] The plurality of piezoelectric transducer elements are configured to generate an ultrasound pulse on the basis of a drive signal supplied thereto from a transmitter/receiver 241 included in the apparatus main body 24 (explained later), to receive a reflected wave from a patient P, and to convert the received reflected wave into an electric signal; [0052] display an ultrasound image and an analysis result generated by the apparatus main body 24).
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Hyun as applied to claim 1 above and further in view of Levy (US Patent No 20190307427 A1).
	Regarding claim 8, Sugiyama teaches the operation candidate for the ultrasonic probe ([0036] image taking direction.
Sugiyama fails to teach control a control mechanism for operating the ultrasonic probe.
	However, Levy teaches [0046] The system 100 may contain a positioner 124 for arranging the array 102 of transducer elements 104 with respect to the patient's skull 114. In order to apply ultrasound therapy to body parts other than the brain, the transducer array 102 may take a different, e.g., a cylindrical, shape. In some embodiments, the transducer elements 104 are mounted movably and rotatably, providing mechanical degrees of freedom that can be exploited to improve focusing properties. Such movable transducers may be adjusted by conventional actuators, which may be driven by a component of controller 108 or by a separate mechanical controller.
	Levy and Sugiyama are considered analogous because both disclose ultrasound based diagnostic apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a mechanism that allows for automatic movement of the ultrasound probe based on the predetermined image taking direction.
	Regarding claim 9, Sugiyama fails to teach wherein the operation candidate for the ultrasonic probe is information generated using a model generated according to machine learning using the acquired information representing the relative relationship of the ultrasonic probe with respect to the subject, the acquired at least one of the information representing the subject characteristics and the information representing the apparatus characteristics, and information on the operation candidate for the ultrasonic probe as training data.
	However, Levy teaches [0009] The tissue features may be obtained using an imaging modality or a combination of imaging modalities and/or extracted using a neural network as further described below; the aberrations may be measured using a sensor (e.g., a hydrophone). A relationship between observed tissue features and the measured aberrations can be determined using, for example, by training the neural network (or other machine learning process) using the training set of images. After training, the acoustic aberrations associated with an image of the tissue of a new patient may be predicted using the trained neural network.
 	Levy and Sugiyama are considered analogous because both disclose ultrasound based diagnostic apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a machine learning based technique to compare the operation candidate determined from the patient with images of known operation candidates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US Patent No 20200043602 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kezurer (US Patent No 20190388064 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swan (US Patent No 20190380676 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Labyed (US Patent No 20190261949 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793